



EXHIBIT 10.8(d)
PERFORMANCE SHARE AGREEMENT
RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2016 Long-Term
Incentive Plan (the “Plan”), hereby grants to the Participant the number of
Performance Shares set forth below. The Performance Shares are subject to all of
the terms and conditions as set forth herein, as well as the terms and
conditions of the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this Performance Share
Agreement (this “Agreement”), the Plan shall govern and control.
Participant:
 __________________________
Date of Grant:
 __________________________
Number of Performance Shares:
 __________________________

Definitions:
For purposes of this Agreement, the following definitions shall apply:

“Employment Agreement” means the Participant’s employment agreement with the
Company, as amended, amended and restated, or modified from time to time.

“Measurement Price” as of a given date means the average of the closing prices
of the Stock or the common stock of a Peer Group company, as applicable, for
each of the twenty (20) trading days ending on (and including) such date.

“Peer Group” means the following group of companies: [_____]; provided, however,
that if (i) any of the companies ceases to be publicly traded for any reason
following the Date of Grant and prior to the Committee’s determination of Total
Shareholder Return with respect to a given Performance Period or (ii) if
sufficient data with respect to any of such companies is not available to the
Committee to calculate Total Shareholder Return for a given Performance Period,
such company or companies shall not be members of the Peer Group during such
Performance Period; provided further, however, that the Committee may, in its
discretion, review and revise the composition of the Peer Group with respect to
any Performance Period during the Committee’s first quarter meeting at the
beginning of such Performance Period based on a review of the appropriateness of
including or excluding any given



1

--------------------------------------------------------------------------------





company for comparison purposes.

“Performance Period” means (i) with respect to Tranche 1, calendar year [_____],
(ii) with respect to Tranche 2, calendar year [_____], and (iii) with respect to
Tranche 3, calendar year [_____].

“Reference Price” means, with respect to any Performance Period, the average of
the closing prices of the Stock or the common stock of a Peer Group company, as
applicable, for each of the twenty (20) trading days ending on (and including)
the first day of such Performance Period.

“Service Period” means the period commencing on the Date of Grant and ending on
December 31, [_____], with respect to each Vesting Tranche.

“Total Shareholder Return” means, as of any date, the percentage change in the
value of the Stock or the common stock of a Peer Group company, as applicable,
from the Reference Price to the Measurement Price as of such date (plus the
dividends paid with respect to the Stock or such stock, as applicable, during
the period commencing on the first day of the applicable Performance Period and
ending on such date), as determined by the Committee in its sole discretion;
provided, however, that, (i) with respect to a given Performance Period, the
Committee shall apply the same methodology to the calculation of Total
Shareholder Return of the Company as it applies to the calculation of Total
Shareholder Return of each member of the Peer Group and (ii) in the event that
any Peer Group company is the target in a merger, acquisition or similar
transaction during any Performance Period and is a member of the Peer Group for
such Performance Period, such company’s Total Shareholder Return for such
Performance Period shall be determined using the Measurement Price as of the day
immediately prior to the date on which such company announces such transaction
(plus the dividends paid with respect to the common stock of such company during
the period commencing on the first day of such Performance Period and ending on
such date), as determined by the Committee in its sole discretion.

“Vesting Percentage” shall, with respect to a given Vesting Tranche, be a
function of the Company’s Total Shareholder


2

--------------------------------------------------------------------------------





Return during the applicable Performance Period relative to members of the Peer
Group, determined as follows:
Achievement Level
Relative Total Shareholder Return
Vesting Percentage
Maximum
100th Percentile
100%
Target
[_____]th Percentile
[_____]%
Threshold
[_____]th Percentile
[_____]%

; provided, however, that, in the event that the composition of the Peer Group
changes during any Performance Period, the Committee shall adjust (i) the
relative Total Shareholder Return associated with the “target” achievement level
for such Performance Period to be the percentile rank equal to the whole ordinal
rank that immediately exceeds the 50th percentile among such new Peer Group, and
(ii) the relative Total Shareholder Return associated with the “threshold”
achievement level for such Performance Period to be the percentile rank equal to
the whole ordinal rank that immediately exceeds the 30th percentile among such
new Peer Group.
In the event that the relative Total Shareholder Return during a given
Performance Period falls between any of the stated percentile values above, the
Vesting Percentage for the applicable Vesting Tranche shall be determined using
a linear interpolation from the next lowest stated percentile value. For all
purposes of this Agreement, the Plan, the Employment Agreement, and any other
agreement between the Participant and the Company, relative Total Shareholder
Return associated with the “target” achievement level (as adjusted) among the
Peer Group shall be deemed to be “target” performance. Notwithstanding anything
herein to the contrary, the Committee may decrease the Vesting Percentage with
respect to any given Performance Period(s), in its sole discretion. No
Performance Shares in a given Vesting Tranche shall vest if the Company’s Total
Shareholder Return for a given Performance Period relative to the Peer Group is
below the relative Total Shareholder Return associated with the “threshold”
achievement level (as adjusted). The maximum Vesting Percentage for any given
Vesting Tranche shall be 100%; provided that if the Company’s absolute Total
Shareholder Return for a given Performance Period is negative, then the maximum
Vesting Percentage for the applicable Vesting Tranche shall be the


3

--------------------------------------------------------------------------------





Vesting Percentage associated with “target” achievement level.

“Vesting Tranche” means a vesting tranche of Performance Shares as set forth
herein.
Vesting Tranches:
“Tranche 1” shall consist of [_____] Performance Shares.

“Tranche 2” shall consist of [_____] Performance Shares.

“Tranche 3” shall consist of [_____] Performance Shares.

Vesting Schedule:
Subject to the Participant’s continued employment with the Company or any of its
Affiliates through the Service Period (except as otherwise provided in any other
agreement between the Participant and the Company pertaining to the Performance
Shares, including the Employment Agreement, in which case the terms of such
other agreement shall apply to the Performance Shares), a number of Performance
Shares in each Vesting Tranche shall vest upon the expiration of the Service
Period equal to the product of (x) the total number of Performance Shares in
such Vesting Tranche multiplied by (y) the Vesting Percentage. The total number
of vested Performance Shares in each Vesting Tranche shall be delivered
following the later of (i) expiration of the Service Period and (ii) the
Committee’s determination of Total Shareholder Return with respect to the
Performance Period for such Vesting Tranche. Performance Shares in a given
Vesting Tranche that are no longer eligible to vest following the Committee’s
determination of Total Shareholder Return with respect to a given Performance
Period shall immediately be forfeited to the Company by the Participant for no
consideration as of the date of such determination.

Termination of Employment:
In the event of the Participant’s Termination for any reason (except as
otherwise provided in any other agreement between the Participant and the
Company pertaining to the Performance Shares, including the Employment Agreement
or any other Participant Agreement, in which case the terms of such other
agreement shall apply to the Performance Shares), all Performance Shares that
have not vested as of the date of such Termination shall be immediately
forfeited to the Company by the Participant for no consideration as of such
date.



4

--------------------------------------------------------------------------------





Dividends:
As contemplated by Section 9(a) of the Plan, cash dividends and stock dividends,
if any, with respect to the Performance Shares shall be withheld by the Company
for the Participant’s account, and shall be subject to forfeiture to the same
degree as the Performance Shares to which such dividends relate. No interest
will accrue or be paid on the amount of any cash dividends withheld. Accrued
dividends that remain unpaid following the Participant’s Termination for any
reason shall be immediately forfeited for no consideration as of the date of
such Termination. No dividends will accrue or be withheld by the Company on the
Participant’s behalf pursuant to this Agreement or the Plan with respect to any
Performance Shares on or following the date on which they vest in full.

Additional Terms:
The Performance Shares granted hereunder shall be registered in the
Participant’s name on the books of the Company, but the certificates evidencing
such Performance Shares shall be retained by the Company while the Performance
Shares remain unvested, and for such additional time as the Committee determines
appropriate.

The Company shall have the right to deduct from any payment to the Participant
pursuant to this Agreement any federal, state or local income or other taxes
required to be withheld in respect thereof in accordance with Section 17 of the
Plan.
This Agreement does not confer upon the Participant any right to continue as an
employee.
This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.
*    *    *
[Signatures to appear on the following page(s).]






5

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF PERFORMANCE SHARES HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS AGREEMENT AND THE PLAN.
RENAISSANCERE HOLDINGS LTD.
By: _____________________________
Signature
Name: __________________________
Title: ___________________________
Date: __________________________
PARTICIPANT
 __________________________
Signature
Date: __________________________





[Signature Page to Performance Share Agreement]